United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                         September 16, 2019




By the Court:



Nos. 18‐1498, 18‐1499, 18‐2170 & 18‐2177

J.K.J. and M.J.J.,                                     Appeals from the United States District
               Plaintiffs‐Appellees,                   Court for the Western District of
                                                       Wisconsin.
       v.
                                                       Nos. 15‐cv‐00428‐wmc and
POLK COUNTY and                                        15‐cv‐00433‐wmc
DARRYL L. CHRISTENSEN.,
           Defendants‐Appellants.                      William M. Conley,
                                                       Judge.




                                             ORDER

       The petition for rehearing en banc is GRANTED. The opinion and judgment
entered by the panel are VACATED. Oral argument will be heard on a date to be set
by further order.